DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention, which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/849736, 14/514796, 13/183965, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In the above cited Applications none of these teach a retaining clip disposed below the fastener in the annular channel of the coupling element, wherein an inner diameter of the retaining clip is less than a maximum diameter of the head of the bone fastener” along with “the distal portion (of the coupling element/tulip element) extends at a predetermined angle to the longitudinal axis”.   	As a result, claims 1-12 are given an effective filing date of April 26th, 2019.

Response to Arguments
Applicant's arguments filed January 28th, 2021 have been fully considered but they are not persuasive. 	Applicant’s arguments and amendments to further define that the annular channel is formed at an angle relative to the longitudinal axis of the main body and that a portion of the annular channel is formed in both the main body and the distal portion of the coupling element is not found to overcome the prior art of record.
 The resultant device when Barker et al. is modified in view of Biedermann et al. yields the coupling element residing in both the main body and distal portions of the coupling element.  The modification to angle the annular channel with respect to the longitudinal axis of the main body tilts the annular channel in a way that it resides in both portions.  The angling of the annular channel is achieved by having the distal portion extend downward from the main body portion.  The annular channel would maintain its relative position to the bottom opening of the coupling element as it works in concert with the retaining clip to hold the head of the bone fastener therein to not fall out of the bottom of the coupling element. 	In the event that Applicant does not find this argument persuasive the Examiner has introduced Biedermann ’14 which expressly teaches an annular channel angled with respect to the longitudinal main body of the coupling element wherein a portion of the annular channel resides in both the main body and distal portion of the coupling element.  As a result, Applicant’s arguments and amendments are not found persuasive.     

Claim Objections
Claim 2 is objected to because of the following informalities:  Applicant uses the term “a lower portion of the saddle” this should read “the lower portion of the saddle”.  Appropriate correction is required. 	Claim 9 is objected to because of the following informalities:  Applicant uses the term “a lower portion of the saddle” this should read “the lower portion of the saddle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barker et al. (US 2004/0116929) in view of Biedermann et al. (US 6,736,820). 	Regarding claim 1, Barker et al. disclose an orthopedic fixation device comprising a coupling element (30) extending along a longitudinal axis (considered the central longitudinal axis of the bore) and having a bore (32) extending therethrough, an interior surface (39) disposed about the bore, and an annular channel (41) formed in a distal portion of the interior surface (figure 3C);  a bone fastener (50), wherein the bone fastener comprises a head (54) and an extension (52) that extends from the head, wherein the head is configured for loading into the coupling element through the bottom of the bore (Abstract, ¶36 and figure 7); a locking cap (120); a saddle (70) disposed below the locking cap (figure 7) having a lower portion (78) sized and shaped to receive at least a portion of the head of the bone fastener (figure 7); and a retaining clip (90) disposed below a top surface of the fastener in the annular channel of the coupling element (figure 7), wherein an inner diameter (¶39) of the retaining clip is less than a maximum diameter of the head of the bone fastener (figure 7, ¶39). 	Barker et al. fail to expressly teach or disclose that the distal portion extends below a distal end of the main body such that the annular channel is formed at an angle relative to the longitudinal axis such that a portion of the annular channel is formed in the main body and another portion of the annular channel is formed in the distal portion.
 	Biedermann et al. disclose an orthopedic fixation device (figure 3) having a coupling element (5) having a main body (see figure below) extending along a longitudinal axis (15) and having a bore (6) extending therethrough, an interior surface (12, figure 2) disposed about the bore, wherein the coupling element has a distal portion (see figure below) extending below a distal end of the main body (figure 3), a distal portion (region which receives head 3 of bone fastener 1).  The distal portion extends at  	Regarding claim 3, Barker et al. disclose the retaining clip (90) is annular and includes an opening (91) disposed through a thickness of the retaining clip (figure 6A). 	Regarding claim 4, Barker et al. in view of Biedermann et al. disclose the distal portion extends at a predetermined angle to the longitudinal axis and the predetermined .

Claims 2, 5, 6 and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barker et al. (US 2004/0116929) in view of Biedermann et al. (US 6,736,820) in further view of Harper et al. (US 2013/0018428).
 	Regarding claim 2, Barker et al. in view of Biedermann et al. disclose the claimed invention except for a lower portion of the saddle has an elliptical cross section. 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The saddle (8) having a lower portion with an elliptical cross-section (¶56) in an axial direction as it limits radial motion of the wedge element when installed in the coupling element (¶36). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the lower portion of the saddle member of Barker et al. to be elliptical in cross-section as taught by Harper et al. as it limits radial motion of the wedge element when installed in the coupling element. 	Regarding claim 5, Barker et al. in view of Biedermann et al. disclose the claimed invention except for the saddle further comprising at least two elliptical cross-sectional portions.

 	Regarding claim 6, Barker et al. in view of Biedermann et al. disclose the claimed invention except for the saddle further comprising a first elliptical cross-section portion and a second cross-sectional portion extending perpendicular to the first elliptical cross-section portion.
 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The saddle (8) having first and second elliptical cross-sectional portions (see figure below, figure 4, ¶36). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the lower portion of the saddle member of Barker et al. to have at least two elliptical in cross-section as taught by Harper et al. as it limits radial motion of the wedge element when installed in the coupling element.

 	Regarding claim 8, Barker et al. disclose an orthopedic fixation device comprising a coupling element (30) extending along a longitudinal axis (considered the central 
 	Biedermann et al. disclose an orthopedic fixation device (figure 3) having a coupling element (5) having a main body (see figure below) extending along a longitudinal axis (15) and having a bore (6) extending therethrough, an interior surface (12, figure 2) disposed about the bore, wherein the coupling element has a distal portion (see figure below) extending below a distal end of the main body (figure 3), a distal portion (region which receives head 3 of bone fastener 1).  The distal portion extends at a predetermined angle to the longitudinal axis (figure 3, column 2, line 62 – column 3, line 2), a bone fastener (1) comprising a head (3) and an extension (2) that extends 
 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The saddle (8) having a lower portion with an elliptical cross-section (¶56) in an axial direction as it limits radial motion of the wedge element when installed in the coupling 
 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The saddle (8) having a lower portion with an elliptical cross-section (¶56) in an axial direction as it limits radial motion of the wedge element when installed in the coupling element (¶36). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the lower portion of the saddle member of Barker et al. to be elliptical in cross-section as taught by Harper et al. as it limits radial motion of the wedge element when installed in the coupling element. 	Regarding claim 10, Barker et al. disclose that the retaining clip (90) is annular and includes an opening (91) disposed through a thickness of the retaining clip (figure 6A). 	Regarding claim 11, Barker et al. disclose that an inner surface (96 and/or 100) of the retaining clip is angled (figure 6B, ¶39). 	Regarding claim 12, Barker et al. in view of Biedermann et al. disclose that the .

    PNG
    media_image1.png
    768
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    590
    media_image2.png
    Greyscale

Claims 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barker et al. (US 2004/0116929) in view of Biedermann et al. (US 2014/0031880).
 	Regarding claim 1, Barker et al. disclose an orthopedic fixation device comprising a coupling element (30) extending along a longitudinal axis (considered the central longitudinal axis of the bore) and having a bore (32) extending therethrough, an interior surface (39) disposed about the bore, and an annular channel (41) formed in a distal portion of the interior surface (figure 3C);  a bone fastener (50), wherein the bone fastener comprises a head (54) and an extension (52) that extends from the head, wherein the head is configured for loading into the coupling element through the bottom of the bore (Abstract, ¶36 and figure 7); a locking cap (120); a saddle (70) disposed below the locking cap (figure 7) having a lower portion (78) sized and shaped 
 	Biedermann et al. disclose an orthopedic fixation device (figure 1) having a coupling element (5) having a main body (see figure below) extending along a longitudinal axis (56a) and having a bore (56) extending therethrough, an interior surface (57, figure 3) disposed about the bore, wherein the coupling element has a distal portion (see figure below) extending below a distal end of the main body (figure 3), an annular channel (54) formed at an angle relative to the longitudinal axis (figure 6, “alpha”, ¶46).  The distal portion extends at a predetermined angle to the longitudinal axis (¶46), a bone fastener (1) comprising a head (3) and an extension (2) that extends from the head; a locking cap (7); a saddle (6) having a lower surface (63) sized and shaped to receive at least a portion of the head of the bone fastener (figures 1, 2, 11-14).  The angling of the distal portion allows for pivoting of a the screw member along an axis/plane transverse to the longitudinal axis to a greater extent than a distal portion that is not angled with respect to the longitudinal axis (figures 13-16,¶58-60). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the distal portion of the coupling element of Barker et  	Regarding claim 3, Barker et al. disclose the retaining clip (90) is annular and includes an opening (91) disposed through a thickness of the retaining clip (figure 6A). 	Regarding claim 4, Barker et al. in view of Biedermann et al. disclose the distal portion extends at a predetermined angle to the longitudinal axis and the predetermined angle is between 1° and 15° (¶46 of Biedermann). 
    PNG
    media_image3.png
    616
    586
    media_image3.png
    Greyscale

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barker et al. (US 2004/0116929) in view of Biedermann et al. (US 2014/0031880) in further view of Harper et al. (US 2013/0018428). 	Regarding claim 8, Barker et al. disclose an orthopedic fixation device comprising a coupling element (30) extending along a longitudinal axis (considered the central longitudinal axis of the bore) and having a bore (32) extending therethrough, an interior surface (39) disposed about the bore, a plurality of arms (42’s) configured to receive an elongated rod (“R”, figure 7), and an annular channel (41) formed in a distal portion of the interior surface (figure 3C);  a bone fastener (50), wherein the bone fastener comprises a head (54) and an extension (52) that extends from the head, wherein the head is configured for loading into the coupling element through the bottom of the bore (Abstract, ¶36 and figure 7); a locking cap (120); a saddle (70) having a lower portion (78) sized and shaped to receive at least a portion of the head of the bone fastener (figure 7); and a retaining clip (90) disposed below the fastener in the annular channel of the coupling element, wherein an inner diameter (¶39) of the retaining clip is less than a maximum diameter of the head of the bone fastener (figure 7, ¶39). 	Barker et al. fail to expressly teach or disclose that the distal portion extends below a distal end of the main body such that the annular channel is formed at an angle relative to the longitudinal axis such that a portion of the annular channel is formed in the main body and another portion of the annular channel is formed in the distal portion.
 	Biedermann et al. disclose an orthopedic fixation device (figure 1) having a coupling element (5) having a main body (see figure above) extending along a longitudinal axis (56a) and having a bore (56) extending therethrough, an interior surface (57, figure 3) disposed about the bore, wherein the coupling element has a distal portion (see figure above) extending below a distal end of the main body (figure 3), an annular channel (54) formed at an angle relative to the longitudinal axis (figure 6, 
 	Harper et al. teach an orthopedic fixation device (2) having a coupling element (10); a bone fastener (4); a locking cap (12); a saddle (8) and a retaining clip (7).  The .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775